DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “acquiring a first shot of the scene by the sensor during a first acquisition time; acquiring a second shot of the scene by the sensor during a second acquisition time that is longer than the first acquisition time; and assembling the first and second shots so as to form a resulting scene, the contribution of the first and second shots in the resulting scene being determined on the basis of the content of the first and second shots”. 
The limitation of assembling, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a generic sensor, nothing in the claim element precludes the step from practically being performed in the mind. In particular, a person can use a pen and paper to combine two images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a sensor. The sensor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. While the claim indicates “the contribution of the first and second shots in the resulting scene being determined on the basis of the content of the first and second shots”, the “content” could just mean the exposure, which are at a high level just two images that were taken at different exposures. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a sensor is well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). 
Claims 2-8 are NOT rejected under 35 USC 101, as the components of “the sensor is a time-of-flight sensor” along with “converting a light signal received on each pixel of the sensor into a first signal containing a first data set indicative of the first shot of the scene; saving, in a memory, the first data set and positions of pixels in the sensor, the pixels not being located in a zone of light saturation of the pixels and having a signal-to-noise ratio that is above a threshold or for which data of the first data set is within a predetermined confidence interval, with the pixels for which the first data set is saved forming a first set of pixels; converting a light signal received on each pixel of the sensor into a second signal containing a second data set indicative of the second shot of the scene; and saving in the memory data of the second data set generated by the pixels of the first set” are considered significantly more. 
Claims 9-10 are NOT rejected under 35 USC 101, as the components of “the first shot of the scene is performed by a first photodiode of each pixel of the sensor and acquiring the second shot of the scene is performed by a second photodiode of each pixel of the sensor, wherein the acquisition of the first and second shots is substantially simultaneous and includes: converting a light signal received by the first photodiode of the pixels into a first signal comprising a first data set; converting a light signal received by the second photodiode of the pixels into a second signal comprising a second data set; saving, in a memory, the first and second data sets of the pixels that are not located in a zone of light saturation of the pixels and that have a signal-to-noise ratio that is above a threshold or for which data of the first data set is within a predetermined confidence interval, with the pixels for which the first and second data sets are saved forming a first set” are considered significantly more. 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “a memory; and processing circuitry configured to: save, in the memory, a first data set contained in a first signal generated by each pixel of the sensor and indicative of a first shot of the scene acquired by the sensor during a first acquisition time, and a second data set contained in a second signal generated by each pixel of the sensor and indicative of a second shot of the scene acquired by the sensor during a second acquisition time longer than the first acquisition time; and assemble the first and second shots on the basis of the content of the first and second data sets of a plurality of pixels in order to form a resulting scene”. 
The limitation of assembling, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a generic sensor and memory, nothing in the claim element precludes the step from practically being performed in the mind. In particular, a person can use a pen and paper to combine two images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements “a sensor, comprising: a memory; and processing circuitry configured to: save, in the memory”. The sensor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. While the claim indicates “assemble the first and second shots on the basis of the content of the first and second data sets of a plurality of pixels in order to form a resulting scene”, the “content” could just mean the exposure, which are at a high level just two images that were taken at different exposures. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a sensor is well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). 
Claims 12-18 are NOT rejected under 35 USC 101 for the same reasons cited above for claims 2-10.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “a sensor; and a device communicatively coupled to the sensor, the device including: a memory; and processing circuitry configured to: save, in the memory, a first data set contained in a first signal generated by each pixel of the sensor and indicative of a first shot of the scene acquired by the sensor during a first acquisition time, and a second data set contained in a second signal generated by each pixel of the sensor and indicative of a second shot of the scene acquired by the sensor during a second acquisition time longer than the first acquisition time; and assemble the first and second shots on the basis of the content of the first and second data sets of a plurality of pixels in order to form a resulting scene”. 
The limitation of assembling, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a generic sensor and memory, nothing in the claim element precludes the step from practically being performed in the mind. In particular, a person can use a pen and paper to combine two images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements “a sensor; and a device communicatively coupled to the sensor, the device including: a memory; and processing circuitry configured to: save, in the memory”. The sensor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. While the claim indicates “assemble the first and second shots on the basis of the content of the first and second data sets of a plurality of pixels in order to form a resulting scene”, the “content” could just mean the exposure, which are at a high level just two images that were taken at different exposures. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a sensor is well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). 
Claim 20 is NOT rejected under 35 USC 101 for the same reasons cited above for claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 11-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karadeniz et al. (US 20200158876 A1).

Regarding claims 1, 11, and 19, and Karadeniz et al. disclose a method, device, and system for assembling at least two shots of a scene acquired by a sensor (first frame includes data captured by the sensor system at an associated first configuration and the second frame includes data captured by the sensor system at an associated second configuration, determining the blended intensity information, [0026], intensity determination component can determine a blended or resolved intensity for a plurality of image frames, [0047]), comprising: acquiring a first shot of the scene by the sensor during a first acquisition time (first intensity information 112 may correspond to data captured using a first integration/exposure time, [0026]); acquiring a second shot of the scene by the sensor during a second acquisition time that is longer than the first acquisition time (second intensity information 116 may correspond to data captured using a second integration time, the different configurations of the sensor system 104 may have different integration, or exposure, times, objects that are farther away and/or are less reflective may be better imaged with a longer integration time, [0026]); and assembling the first and second shots so as to form a resulting scene, the contribution of the first and second shots in the resulting scene being determined on the basis of the content of the first and second shots (“By processing the received light information over different integration times, each of the first frame 110(1) and the second frame 110(2) may be better suited for imaging different objects in the environment. For example, objects that are farther away and/or are less reflective (e.g., Lambertian surfaces) may be better imaged with a longer integration time, whereas objects that are closer or that are more reflective may be subject to over exposure, e.g., pixels may be oversaturated, for that same relatively longer integration time. Instead, objects that are relatively closer and/or more reflective may be better imaged with a shorter integration time, whereas object that are farther away and/or less reflective may be underexposed over the relatively shorter integration time. The blended intensity information 122 can then be determined based on the different intensity information, e.g., the first intensity information 112 and the second intensity information 116. For instance, pixels that may be unreliable, e.g., because they may be oversaturated, underexposed, or the like, in either the first frame 110(1) or the second frame 110(2) can be replaced with pixels from the other of the first frame 110(1) or the second frame 110(2) to generate the resolved frame 120. For instance, pixels that are over 80% or 90% saturated may be disregarded in favor of corresponding pixels from another frame that are below that threshold”, [0026], The weighting factor may be associated with the intensity value, with a confidence value associated with the intensity information, or based one or more additional factors. For instance, pixels having an intensity equal to or below a first threshold (e.g., underexposed pixels) and/or equal to or above a second threshold (e.g., overexposed pixels) may be less reliable and thus may be more lightly weighted than values between the first threshold and the second threshold, [0027]). With respect to claims 11 and 19 in particular, Karadeniz et al. disclose the device and system comprising: a memory; and processing circuitry configured to: save, in the memory ([0022], [0034], [0042]) and the data sets are composed of a plurality of pixels (captured sensor data can be represented, for example, in a raw (e.g., a quadrature) format. In some instances, the sensor data in the quadrature format can include one or more pixels where each pixel can be represented as a numerical value, the intensity and depth format can be associated with the pixels (e.g., an intensity and depth value for each pixel) in the sensor data, [0010], single frame includes intensity and depth data for each pixel in the frame, [0066]).

Karadeniz et al. do not use the term “content”. It would have been obvious at the time of filing to one of ordinary skill in the art the weighting is based on what can be interpreted as content, as Karadeniz et al. indicate weighting based on the closeness or how far away the object is (which affects reflectance) and the confidence of the image.

Regarding claims 2 and 12, Karadeniz et al. disclose the method and device according to claims 1 and 11. Karadeniz et al. further disclose the sensor is a time-of-flight sensor (time-of-flight (ToF) sensor, [0008], [0010], [0013]), and the acquisition of the first and second shots is sequential (first frame 110(1) and the second frame 110(2) may be consecutive image frames 110 captured by the sensor system(s) 104, [0031]) and includes: converting a light signal received on each pixel of the sensor into a first signal containing a first data set indicative of the first shot of the scene (TOF sensor, [0010], captured sensor data can be represented, for example, in a raw format, [0010], first frame, first intensity information 112 may correspond to data captured using a first integration time, By processing the received light information over different integration times, each of the first frame, [0026], a receiver configured to receive the light reflected off one or more objects in the environment, the time-of-flight sensor further configured to generate image data based on the light received at the receiver, [0089]); saving, in a memory, the first data set and positions of pixels in the sensor, the pixels not being located in a zone of light saturation of the pixels (“pixels that may be unreliable, e.g., because they may be oversaturated, underexposed, or the like, in either the first frame 110(1) or the second frame 110(2) can be replaced with pixels from the other of the first frame 110(1) or the second frame 110(2) to generate the resolved frame 120. For instance, pixels that are over 80% or 90% saturated may be disregarded in favor of corresponding pixels from another frame that are below that threshold”, [0026]) and having a signal-to-noise ratio that is above a threshold or for which data of the first data set is within a predetermined confidence interval, with the pixels for which the first data set is saved forming a first set of pixels (confidence value(s) may be used to determine the intensity values according to operation 414. For example, pixels for which the intensity is too high or too low may be deemed less reliable, and therefore may be down-weighted. In further examples, the pixels that are oversaturated and/or undersaturated may be ignored altogether, [0079]); converting a light signal received on each pixel of the sensor into a second signal containing a second data set indicative of the second shot of the scene (By processing the received light information over different integration times, each of the second frame, [0026]); and saving in the memory data of the second data set generated by the pixels of the first set (data stored in memory, [0042]). With respect to claim 12 in particular, Karadeniz et al. further disclose save the first data set of each pixel of the first set of pixels in the memory so that the first data set of each pixel of the time-of-flight sensor is addressed according to a position of the pixel in the sensor (captured sensor data can be represented, for example, in a raw (e.g., a quadrature) format. In some instances, the sensor data in the quadrature format can include one or more pixels where each pixel can be represented as a numerical value, the intensity and depth format can be associated with the pixels (e.g., an intensity and depth value for each pixel) in the sensor data, [0010], single frame includes intensity and depth data for each pixel in the frame, [0066]).

Regarding claim 3, Karadeniz et al. disclose the method according to claim 2. Karadeniz et al. further disclose assembling the first and second shots includes, for at least the first set of pixels of the sensor: determining an assembly coefficient by weighting and averaging the first and second data sets of the pixels of the first set; determining a first corrected data set by multiplying the first data set of each pixel of the sensor by the assembly coefficient; and adding the first corrected data set and the second corrected data set to obtain the resulting scene (“In other implementations, the blended intensity information 122 can be an average of intensity values from the first frame 110(1) and the second frame 110(2). For example, each pixel in the resolved frame 120 may have an intensity that is the average of corresponding pixels in the first frame 110(1) and the second frame 110(2). In such examples, the pixels may not be disregarded, but instead averaged. Averaging the intensity information 112, 116 may include performing a weighted average, e.g., with the intensity information 112, 116 being weighted by a weighting factor. The weighting factor may be associated with the intensity value, with a confidence value associated with the intensity information, or based one or more additional factors. For instance, pixels having an intensity equal to or below a first threshold (e.g., underexposed pixels) and/or equal to or above a second threshold (e.g., overexposed pixels) may be less reliable and thus may be more lightly weighted than values between the first threshold and the second threshold”, [0027], intensity information may be averaged (and in some examples a weighted average), on a per-pixel basis, to achieve a blended result, such as the blended intensity 122 of the resolved frame, [0070]) [blended is interpreted as added].

Regarding claims 4 and 13, Karadeniz et al. disclose the method and device according to claims 3 and 12. Karadeniz et al. further disclose the first set of pixels comprises all the pixels of the sensor (captured sensor data can be represented, for example, in a raw (e.g., a quadrature) format. In some instances, the sensor data in the quadrature format can include one or more pixels where each pixel can be represented as a numerical value, the intensity and depth format can be associated with the pixels (e.g., an intensity and depth value for each pixel) in the sensor data, [0010], single frame includes intensity and depth data for each pixel in the frame, [0066]).

Regarding claims 5 and 14, Karadeniz et al. disclose the method and device according to claims 3 and 12. Karadeniz et al. further disclose the first set of pixels comprises at least one first zone of pixels of the sensor containing a number of pixels that is less than or equal to a total number of pixels of the sensor (Karadeniz et al., determine depth and intensity values for each point associated with an object in an environment, [0023], the pixels that are over 80% or 90% saturated may be disregarded in favor of corresponding pixels from another frame that are below that threshold, [0026]) [because the entire frame is not used but only the pixels of each frame with the best quality this necessarily requires less than the total number of pixels in most cases].
Regarding claims 7 and 16, Karadeniz et al. disclose the method and device according to claims 3 and 12. Karadeniz et al. further disclose the assembly coefficient is determined for at least one second set of pixels of the sensor, said pixels not being located in a zone of light saturation of the pixels and having a higher signal-to-noise ratio ranging between a second and a third threshold or for which the first data sets are within a second predetermined confidence interval (“pixels that may be unreliable, e.g., because they may be oversaturated, underexposed, or the like, in either the first frame 110(1) or the second frame 110(2) can be replaced with pixels from the other of the first frame 110(1) or the second frame 110(2) to generate the resolved frame 120. For instance, pixels that are over 80% or 90% saturated may be disregarded in favor of corresponding pixels from another frame that are below that threshold”, [0026], confidence value(s) may be used to determine the intensity values according to operation 414. For example, pixels for which the intensity is too high or too low may be deemed less reliable, and therefore may be down-weighted. In further examples, the pixels that are oversaturated and/or undersaturated may be ignored altogether, [0079]).

Regarding claims 8 and 17, Karadeniz et al. disclose the method and device according to claims 3 and 12. Karadeniz et al. further disclose the assembly coefficient is determined for each pixel of the sensor (determine depth and intensity values for each point associated with an object in an environment, [0023], resolved frame 120 may include, for each of plurality of pixels, blended intensity information 122, e.g., determined based on the first intensity information 112 and/or the second intensity information 116, [0025]).

Regarding claim 18, Karadeniz et al. disclose the device according to claim 11. Karadeniz et al. further disclose each pixel of the sensor comprises a first photodiode and a second photodiode (environments with varied lighting and/or environments with objects having different reflectivity, [0001], captured sensor data can be represented, for example, in a raw format, [0010], one or more time-of-flight sensors, [0021], the first frame 110(1) includes first intensity information 112 and first depth data 114 captured at a first sensor configuration, the second frame 110(2) includes second intensity information 116 and second depth information 118 captured at a second sensor configuration, [0024], time-of-flight sensor further configured to generate image data based on the light received at the receiver, [0089]) [TOF sensors indicate first and second sensors are using photodiodes], and the processing circuitry is configured to: save the first data sets in the memory for which a signal-to-noise ratio of the first signal of each pixel is above a threshold or for which the first data set of said pixel is within a confidence interval, said pixel not being located in a zone of light saturation of the pixels (“pixels that may be unreliable, e.g., because they may be oversaturated, underexposed, or the like, in either the first frame 110(1) or the second frame 110(2) can be replaced with pixels from the other of the first frame 110(1) or the second frame 110(2) to generate the resolved frame 120. For instance, pixels that are over 80% or 90% saturated may be disregarded in favor of corresponding pixels from another frame that are below that threshold”, [0026], confidence value(s) may be used to determine the intensity values according to operation 414. For example, pixels for which the intensity is too high or too low may be deemed less reliable, and therefore may be down-weighted. In further examples, the pixels that are oversaturated and/or undersaturated may be ignored altogether, [0079]); determine an assembly coefficient by weighting and averaging the first and second data sets of the pixels of the first set; determine a first corrected data set by multiplying the first data set by the assembly coefficient; and add the first corrected data set and the second data set to obtain the resulting scene (“In other implementations, the blended intensity information 122 can be an average of intensity values from the first frame 110(1) and the second frame 110(2). For example, each pixel in the resolved frame 120 may have an intensity that is the average of corresponding pixels in the first frame 110(1) and the second frame 110(2). In such examples, the pixels may not be disregarded, but instead averaged. Averaging the intensity information 112, 116 may include performing a weighted average, e.g., with the intensity information 112, 116 being weighted by a weighting factor. The weighting factor may be associated with the intensity value, with a confidence value associated with the intensity information, or based one or more additional factors. For instance, pixels having an intensity equal to or below a first threshold (e.g., underexposed pixels) and/or equal to or above a second threshold (e.g., overexposed pixels) may be less reliable and thus may be more lightly weighted than values between the first threshold and the second threshold”, [0027], intensity information may be averaged (and in some examples a weighted average), on a per-pixel basis, to achieve a blended result, such as the blended intensity 122 of the resolved frame, [0070]) [blended is interpreted as added].

Regarding claim 20, Karadeniz et al. disclose the system according to claim 19. Karadeniz et al. further disclose the sensor is a time-of-flight sensor ([0008], [0010]), and the processing circuitry is configured to: determine a first set of pixels comprising a plurality of pixels that are not in a zone of light saturation of the pixels and that each generate a first data signal having a signal-to-noise ratio above a threshold or for which the first data set is within a predetermined confidence interval (“pixels that may be unreliable, e.g., because they may be oversaturated, underexposed, or the like, in either the first frame 110(1) or the second frame 110(2) can be replaced with pixels from the other of the first frame 110(1) or the second frame 110(2) to generate the resolved frame 120. For instance, pixels that are over 80% or 90% saturated may be disregarded in favor of corresponding pixels from another frame that are below that threshold”, [0026], confidence value(s) may be used to determine the intensity values according to operation 414. For example, pixels for which the intensity is too high or too low may be deemed less reliable, and therefore may be down-weighted. In further examples, the pixels that are oversaturated and/or undersaturated may be ignored altogether, [0079]); save the first data set of each pixel of the first set of pixels in the memory so that the first data set of each pixel of the time-of-flight sensor is addressed according to a position of the pixel in the sensor (captured sensor data can be represented, for example, in a raw (e.g., a quadrature) format. In some instances, the sensor data in the quadrature format can include one or more pixels where each pixel can be represented as a numerical value, the intensity and depth format can be associated with the pixels (e.g., an intensity and depth value for each pixel) in the sensor data, [0010], first frame, [0026], data stored in memory, [0042], single frame includes intensity and depth data for each pixel in the frame, [0066]); save the second data set of each pixel of the first set of pixels addressed according to the position of the pixel in the sensor (captured sensor data can be represented, for example, in a raw (e.g., a quadrature) format. In some instances, the sensor data in the quadrature format can include one or more pixels where each pixel can be represented as a numerical value, the intensity and depth format can be associated with the pixels (e.g., an intensity and depth value for each pixel) in the sensor data, [0010], second frame, [0026], data stored in memory, [0042], single frame includes intensity and depth data for each pixel in the frame, [0066]); determine an assembly coefficient by weighting and averaging the first and second data sets of the pixels of the first set; determine a first corrected data set by multiplying the first data set by the assembly coefficient; and add the first corrected data set and the second data set to obtain the resulting scene (“In other implementations, the blended intensity information 122 can be an average of intensity values from the first frame 110(1) and the second frame 110(2). For example, each pixel in the resolved frame 120 may have an intensity that is the average of corresponding pixels in the first frame 110(1) and the second frame 110(2). In such examples, the pixels may not be disregarded, but instead averaged. Averaging the intensity information 112, 116 may include performing a weighted average, e.g., with the intensity information 112, 116 being weighted by a weighting factor. The weighting factor may be associated with the intensity value, with a confidence value associated with the intensity information, or based one or more additional factors. For instance, pixels having an intensity equal to or below a first threshold (e.g., underexposed pixels) and/or equal to or above a second threshold (e.g., overexposed pixels) may be less reliable and thus may be more lightly weighted than values between the first threshold and the second threshold”, [0027], intensity information may be averaged (and in some examples a weighted average), on a per-pixel basis, to achieve a blended result, such as the blended intensity 122 of the resolved frame, [0070]) [blended is interpreted as added].

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karadeniz et al. (US 20200158876 A1) as applied to claims 5 and 14 above, further in view of Corkum et al. (US 20080143840 A1).

Regarding claims 6 and 15, Karadeniz et al. disclose the method according to claims 5 and 14. Karadeniz et al. further indicate the first set of pixels comprises at least one second zone of pixels containing a number of pixels that is less than or equal to the total number of pixels of the sensor, the method comprising repeating the determination of the assembly coefficient for the second zone, the resulting scene being obtained by assembling the first corrected data sets and the second data sets of the first and second zones (Karadeniz et al., determine depth and intensity values for each point associated with an object in an environment, [0023], “In other implementations, the blended intensity information 122 can be an average of intensity values from the first frame 110(1) and the second frame 110(2). For example, each pixel in the resolved frame 120 may have an intensity that is the average of corresponding pixels in the first frame 110(1) and the second frame 110(2). In such examples, the pixels may not be disregarded, but instead averaged. Averaging the intensity information 112, 116 may include performing a weighted average, e.g., with the intensity information 112, 116 being weighted by a weighting factor. The weighting factor may be associated with the intensity value, with a confidence value associated with the intensity information, or based one or more additional factors. For instance, pixels having an intensity equal to or below a first threshold (e.g., underexposed pixels) and/or equal to or above a second threshold (e.g., overexposed pixels) may be less reliable and thus may be more lightly weighted than values between the first threshold and the second threshold”, [0027]), however, to the extent repeating the determination is not made clear, another reference is provided herein.

Corkum et al. teach the first set of pixels comprises at least one second zone of pixels containing a number of pixels that is less than or equal to the total number of pixels of the sensor, the method comprising repeating the determination of the assembly coefficient for the second zone, the resulting scene being obtained by assembling the first corrected data sets and the second data sets of the first and second zones (yield four partially fused pixel values at these locations, which are written back to the frame memory, again overwriting what was previously stored, [0041], once the third short-integration image 520c has been captured the foregoing displacement acquisition is repeated, the pixel read-out and averaged with the corresponding pixel in the frame memory, [0044], “For example, the multiple short-integration images may have varying exposure times (e.g., between 2 and 20 ms). Then, the fusion of these low exposure images could be used to implement dynamic range extension. This process involves changing each image's fusion weight locally according to image contents. The local weight is increased for the image that has more details in that local region. The amount of details could be measured using the entropy of the image which is defined as -sum(p.*log(p)) where p is the local image histogram. Implementation of this method would require the computation of the entropy locally. So, this would require a DMA that can calculate the local entropy and the fusion weight for each image before fusing it into the image buffer”, [0058]).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karadeniz et al. (US 20200158876 A1) as applied to claim 1 above, further in view of Li et al. (US 20170289515 A1).

Regarding claim 9, Karadeniz et al. disclose the method according to claim 1. Karadeniz et al. further disclose acquiring the first shot of the scene is performed by a first photodiode of each pixel of the sensor and acquiring the second shot of the scene is performed by a second photodiode of each pixel of the sensor (environments with varied lighting and/or environments with objects having different reflectivity, [0001], captured sensor data can be represented, for example, in a raw format, [0010], one or more time-of-flight sensors, [0021], the first frame 110(1) includes first intensity information 112 and first depth data 114 captured at a first sensor configuration, the second frame 110(2) includes second intensity information 116 and second depth information 118 captured at a second sensor configuration, [0024], time-of-flight sensor further configured to generate image data based on the light received at the receiver, [0089]) [TOF sensors indicate first and second sensors are using photodiodes], wherein the acquisition of the first and second shots is substantially simultaneous (operation 304 may be substantially the same as the operation 302, but the data may be captured at a second configuration different from the first configuration, [0068], process 400 can include receiving second intensity information captured by the time-of-flight sensor at the second integration time and/or the second illumination power, [0078], sensor data may also be received from the time-of-flight sensor on a frame-by-frame basis, e.g., the sensor system may output data comprising the first frame 110(1), the second frame 110(2), etc., or the sensor data may be the resolved frame 120 or data associated therewith, [0082]) and includes: converting a light signal received by the first photodiode of the pixels into a first signal comprising a first data set (TOF sensor, [0010], captured sensor data can be represented, for example, in a raw format, [0010], first frame, first intensity information 112 may correspond to data captured using a first integration time, By processing the received light information over different integration times, each of the first frame, [0026], a receiver configured to receive the light reflected off one or more objects in the environment, the time-of-flight sensor further configured to generate image data based on the light received at the receiver, [0089]); converting a light signal received by the second photodiode of the pixels into a second signal comprising a second data set (By processing the received light information over different integration times, each of the second frame, [0026]); saving, in a memory, the first and second data sets of the pixels that are not located in a zone of light saturation of the pixels and that have a signal-to-noise ratio that is above a threshold or for which data of the first data set is within a predetermined confidence interval (“pixels that may be unreliable, e.g., because they may be oversaturated, underexposed, or the like, in either the first frame 110(1) or the second frame 110(2) can be replaced with pixels from the other of the first frame 110(1) or the second frame 110(2) to generate the resolved frame 120. For instance, pixels that are over 80% or 90% saturated may be disregarded in favor of corresponding pixels from another frame that are below that threshold”, [0026], confidence value(s) may be used to determine the intensity values according to operation 414. For example, pixels for which the intensity is too high or too low may be deemed less reliable, and therefore may be down-weighted. In further examples, the pixels that are oversaturated and/or undersaturated may be ignored altogether, [0079]), with the pixels for which the first and second data sets are saved forming a first set (intensity values from the image frames 110(1), 110(2) may then be combined to create the blended intensity information 122 for the resolved frame 120, [0028], data stored in memory, [0042]).

Karadeniz et al. do not use the language “the acquisition of the first and second shots is substantially simultaneous”, however, as the data must be used in a fast real time environment such as self driving cars and the parameters of the sensors can be customized according to capture time or frequency etc., it would have been obvious at the time of filing to one of ordinary skill in the art the sensors can be triggered for simultaneous capture; however, another reference is provided to make this explicit.

Li et al. teach in the same art of TOF cameras and fusion of images taken with different exposures capturing the images simultaneously (Time of Flight, [0004], depth maps that are calculated from images captured with different exposure times are combined, [0016], the first and second exposure are captured simultaneously each using a different image sensor, [0057]).

Regarding claim 10, Karadeniz et al. and Li et al. disclose the method according to claim 9. Karadeniz et al. and Li et al. further disclose assembling the first and second shots of the scenes includes: determining, for at least the first set of pixels, an assembly coefficient by weighting and averaging the first and second data sets of the pixels of the second set; determining a first corrected data set by multiplying the first data set of each pixel of the sensor by the assembly coefficient; and adding the first corrected data set and the second data set to obtain the resulting scene (Karadeniz et al., “In other implementations, the blended intensity information 122 can be an average of intensity values from the first frame 110(1) and the second frame 110(2). For example, each pixel in the resolved frame 120 may have an intensity that is the average of corresponding pixels in the first frame 110(1) and the second frame 110(2). In such examples, the pixels may not be disregarded, but instead averaged. Averaging the intensity information 112, 116 may include performing a weighted average, e.g., with the intensity information 112, 116 being weighted by a weighting factor. The weighting factor may be associated with the intensity value, with a confidence value associated with the intensity information, or based one or more additional factors. For instance, pixels having an intensity equal to or below a first threshold (e.g., underexposed pixels) and/or equal to or above a second threshold (e.g., overexposed pixels) may be less reliable and thus may be more lightly weighted than values between the first threshold and the second threshold”, [0027], intensity information may be averaged (and in some examples a weighted average), on a per-pixel basis, to achieve a blended result, such as the blended intensity 122 of the resolved frame, [0070]; Li et al., Multiple depth maps that are calculated from images captured with different exposure times are combined. The weighted sum of these depth maps can cover depth information under conditions of very bright, direct sunlight to conditions of extreme shade. The weighted sum may cover ranges of brightness that cannot be covered by traditional depth generation methods, [0004]), the data generated by each pixel of the second set having a signal-to-noise ratio that is above a threshold, said pixel not being in a zone of light saturation (Karadeniz et al., (“pixels that may be unreliable, e.g., because they may be oversaturated, underexposed, or the like, in either the first frame 110(1) or the second frame 110(2) can be replaced with pixels from the other of the first frame 110(1) or the second frame 110(2) to generate the resolved frame 120. For instance, pixels that are over 80% or 90% saturated may be disregarded in favor of corresponding pixels from another frame that are below that threshold”, [0026], confidence value(s) may be used to determine the intensity values according to operation 414. For example, pixels for which the intensity is too high or too low may be deemed less reliable, and therefore may be down-weighted. In further examples, the pixels that are oversaturated and/or undersaturated may be ignored altogether, [0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661